Citation Nr: 1611096
Decision Date: 03/18/16	Archive Date: 04/25/16

DOCKET NO. 09-34 959)    DATE  MAR 18 2016


On appeal from the Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1966.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2011, the Veteran testified at a Travel Board hearing.  In October 2011, the Board reopened the claim of entitlement to service connection for multiple myeloma based on a finding that new and material evidence had been associated with the claims file.  The Board subsequently remanded the claim for further development, to include obtaining an opinion as to whether the Veteran's multiple myeloma related to in-service radiation exposure.

In September 2015, the Veteran's surviving spouse submitted an application for dependency indemnity and compensation (DIC), death pension, and accrued benefits.  The Board does not have jurisdiction over this claim and refers the claim to the RO for appropriate action, to include determining whether the Veteran's surviving spouse may substitute for the Veteran for purposes of processing this appeal.  38 C.F.R. § 19.9(b) (2015).

The Veterans Benefits Management System contains additional documents that are pertinent to the present appeal.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision, VA received notice that the Veteran had died.



CONCLUSION OF LAW

The claim for entitlement to service connection for multiple myeloma is dismissed due to the death of the claimant. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA was notified of the Veteran's death in August 2015.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). The Veteran's claim for entitlement to service connection for multiple myeloma was rendered moot by his death and is dismissed for lack of jurisdiction.   38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In making this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a veteran's survivor.  38 C.F.R. § 20.1106 (2015).

The dismissal of this appeal does not affect the right of an eligible person to substitute for the Veteran for purposes of processing the claim.  A request for substitution was filed in September 2015-within a year after the date of the Veteran's death.  See also Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).


ORDER

The appeal is dismissed due to the Veteran's death.


P.P. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




